Citation Nr: 0619044	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an initial disability rating greater than 
10 percent for residuals of a gunshot wound to the left upper 
arm.  

Entitlement to an initial disability rating greater than 
10 percent for a left upper arm scar.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971, to include service in Vietnam.  He was awarded the 
Combat Infantry Badge, the Vietnam Campaign Medal, and the 
Purple Heart Medal, among others, for his service.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 2005, when it was remanded for 
further evidentiary and procedural development.  Such 
development having been accomplished, the veteran's case is 
once again before the Board for further appellate review.  

In the course of completing the development requested by the 
Board, the RO granted a disability rating of 10 percent for 
left arm muscle impairment and granted a separate disability 
rating of 10 percent for left arm scar impairment resulting 
from the same gunshot wound.  As these grants do not 
represent a complete grant of the benefits sought on appeal, 
and the veteran has not indicated that he is satisfied with 
the ratings assigned, the Board will consider whether a 
rating in excess of 10 percent is warranted for the muscle 
impairment and the scar impairment.  AB v. Brown, 6 Vet. App. 
35 (1993). 


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's left upper arm muscle injury residuals are 
not productive of greater than moderate disability.

3.  The left upper arm scar is 4cm by 1cm in area, is deep 
with underlying soft tissue damage, painful on examination, 
but does not cause limitation of left arm motion.



CONCLUSIONS OF LAW

1.  A disability rating greater than 10 percent for muscle 
injury residuals of the left upper arm gunshot wound is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5306 (2005).

2.  A disability rating greater than 10 percent for scar 
residuals of the left upper arm gunshot wound is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends a higher disability rating is warranted 
for residuals of a gunshot wound to his left upper arm.  He 
asserts that he experiences fatigue upon use of the arm and 
that his left arm is weaker than his right arm, as result of 
the gunshot wound sustained in service.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the RO advised the veteran 
of the four elements required by Pelegrini II in a September 
2003 letter provided prior to the initial adjudication of the 
veteran's claim for service connection.  He was provided with 
notice of what type of evidence was necessary to substantiate 
his claim for an increased disability rating in letters dated 
in February 2004 and August 2005.

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased disability rating, but did not provide him 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
there is no prejudice in proceeding with the issuance of a 
final decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since the preponderance of the evidence is against 
the veteran's claim, any questions as to the appropriate 
effective date to be assigned are moot.  

The RO has provided the veteran with the substance of the 
laws and regulations governing increased rating claims, as 
well as the substance of the regulation regarding VA's notice 
and duty to assist obligations in an April 2004 Statement of 
the Case and an April 2006 Supplemental Statement of the 
Case.  

Service medical records, private medical records, and VA 
medical records have been obtained for inclusion in the 
claims file.  The veteran was provided with several VA 
medical examinations pertaining to his gunshot wound 
residuals and the reports of these examinations have been 
carefully reviewed.  The veteran's own written contentions 
have likewise been carefully reviewed.

Thus, the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
point.

Governing law and regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Since the 
issues in this case are entitlement to increased ratings, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  A 
part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

VA regulations provide that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  
Section 4.40 does not, however, require a separate rating for 
pain, but rather provides guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. 4.56 provides that an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; and a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56.

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  A slight muscle 
disability is the type of injury from a simple wound of 
muscle without debridement or infection.  History of the 
injury should include service department record of a 
superficial wound with brief treatment and return to duty; 
healing with good functional results; and no cardinal signs 
or symptoms of muscle disability.  Objective findings include 
minimal scarring; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle 
disability is described as being from a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in- 
service treatment for the wound, as well as a record of 
consistent complaints of one or more cardinal signs and 
symptoms of muscle disability, particularly lower threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings should include entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

A moderately severe muscle disability comprises a through and 
through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound, with a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups; and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. 4.56(d)(3).

Severe muscle disability contemplates through and through or 
deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There should be a 
history of hospitalization for a prolonged period for 
treatment of the wound, with consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpable loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area; and 
abnormal muscle swelling and hardening in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. 4.56(d)(4).  If 
present, the following are also signs of severe muscle 
damage:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. 4.56(d)(4).

Diagnostic Code 7801 provides that scars on other than the 
head, face, or neck, that are deep or that cause limited 
motion warrant a 10 percent rating if the area or areas 
covered exceed 6 square inches (39 square centimeters).  
Higher disability ratings are provided for larger areas of 
scarring.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Diagnostic Code 7802 provides that scars on other than the 
head, face or neck that are superficial and that do not cause 
limited motion warrant a 10 percent evaluation if the area or 
areas covered are 144 square inches (929 square centimeters) 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent disability rating is assigned for superficial 
scars that are unstable.  An unstable scar is where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (1).  A superficial scar is one not associated 
with underlying soft tissue damage.  Note (2).  38 C.F.R. § 
4.118, Diagnostic Code 7803.  A 10 percent disability rating 
is assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 
superficial scar is one not associated with underlying soft 
tissue damage. Note (1).  Under Diagnostic Code 7805, a scar 
is to be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118. 

Analysis

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for left arm gunshot wound 
residuals following the initial award of service connection 
for this disability, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The available service medical records document the fact that 
the veteran sustained a gunshot wound to his left upper arm, 
but do not contain reports reflecting the initial treatment 
of the wound or the path of the missile.  The only actual 
inservice treatment for the wound reflected in the available 
service medical records is a single notation showing that 
sutures were removed from the left arm.  The report of the 
veteran's general medical examination conducted at separation 
from service and Report of Medical History shows that he had 
a one and half inch scar on the arm and that in March 1970 he 
had sustained a gunshot wound to his left arm.  

Upon VA examination in October 2003, the examiner noted a 3cm 
well-healed scar on the left upper arm.  There was evidence 
of mild muscle atrophy in the area, but no significant 
weakness and normal sensation in the arm.  The veteran 
reported intermittent pain and swelling in the arm.  The 
veteran also reported that a recent X-ray taken for unrelated 
purposes showed evidence of a retained metal fragment in his 
arm.  It does not appear that an X-ray study was performed in 
conjunction with the October 2003 examination, however.

Private medical records reflect the veteran's concerns about 
retained metal in his arm, but do not include an X-ray report 
showing such metal.  The veteran apparently underwent rotator 
cuff surgery at some point in the recent past.  Private X-ray 
reports reflecting evaluation of the left shoulder dated in 
August 2001 and May 2003 do not show the presence of metal in 
the left upper arm, however.  

The veteran underwent a VA examination pertinent to his left 
arm scar in December 2005.  The examiner described a 
depressed scar on the left upper lateral arm, measuring 4cm 
by 1cm.  Superiorly, there was another area of depression 
that measured 3cm by 2cm.  The examiner observed pain during 
the examination of the scar.  The scar did not adhere to 
underlying tissue.  The texture of the skin was irregular in 
a patch measuring 3cm by 5cm, with some atrophy of the dermis 
noted.  There was no erythema or swelling upon examination 
and no ulceration or breakdown of the scar.  The scar was 
deep, indicating underlying soft tissue damage.  There was 
some inflexibility of the skin, but no limitation of motion 
caused by the scar.  The examiner noted that in addition to 
review of the claims file, computer records had been 
reviewed.  The examiner also noted that an X-ray of the 
humerus showed metallic fragments in the soft tissue of the 
arm.  [Although the claims file does not contain this X-ray 
report, it appears as though the examiner may have read the 
report on the computer.]  The examiner rendered a diagnosis 
of a "scar from a gunshot wound to the left upper arm that 
is noted to be depressed, with some loss of the underlying 
dermis and defect in the soft tissues."

A VA examination of the left arm muscle impairment was 
performed in February 2006.  According to the report of this 
examination, the veteran reported having had a grazing bullet 
wound to his left upper arm which caused a longitudinal 
diagonal scar in the lateral aspect of his arm.  The veteran 
recalled seeing the muscle opened.  He again reported that 
previous X-ray studies showed a metallic fragment in the 
lateral soft tissues of the distal humerus with no fracture 
or dislocation.  The veteran complained of soreness in the 
muscle upon use, and that he avoids using the arm for this 
reason.  He stated that in the wintertime, the area will get 
red, hot, and swollen upon use.  The examiner noted that no 
swelling was present during the examination and that the 
phenomenon had not been observed during previous examinations 
either.  The veteran reported tingling all around his 
forearm, which the examiner commented did not fit a 
peripheral nerve distribution pattern.  

Upon clinical examination, the examiner noted that the 
veteran is right-hand dominant, that the gunshot wound does 
not cause ankylosis of the left elbow and that the scar and 
wound residuals do not limit the motion of the left forearm.  
There was no joint pain, although the veteran reported excess 
fatigability as well as discomfort, but no incoordination.  
The examiner commented that the veteran was able to work 
through the pain and continue to function, however, when 
using the muscles of his left upper arm, he would have 
tenderness.  The scar was depressed, representing loss of 
soft tissue underneath.  Superior to the scar, there was 
another depression, approximately 3cm by 1cm, caused by a 
mild muscle defect.  There was no paralysis, neuritis or 
neuralgia in the nerves of the arm.  The examiner concluded 
the report with the following diagnosis:  "Injury to muscle 
group 6 with an increase after repetitive use which I would 
estimate at 10%, causing discomfort and limitation due to 
discomfort, although there is no weakness demonstrated."

In reviewing the disability rating assigned to the muscle 
injury residuals, the Board initially observes that the 
veteran is currently rated under the provisions of Diagnostic 
Code 5305, which sets forth criteria for rating impairment of 
muscle group V.  Because the medical evidence shows that the 
veteran's actual injury was to muscle group VI, the Board is 
of the opinion that Diagnostic Code 5306 is more appropriate.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Because the goal of VA rating 
assignments is to be as accurate as possible, the Board will 
evaluate the veteran's disability using the provisions of the 
Diagnostic Code which apply to his injury, Diagnostic Code 
5306.

Because the veteran is right-hand dominant, his left arm is 
considered his non-dominant arm for purposes of rating his 
injury residuals.  38 C.F.R. § 4.69.  Muscle Group VI is 
defined as the extensor muscles of the elbow, the triceps and 
the anconeus.  Severe impairment of the function of muscle 
group VI on the non-dominant arm is rated as 30 percent 
disabling.  Moderately severe impairment of function is rated 
as 20 percent disabling, while moderate impairment is rated 
as 10 percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 
5306.  

Unfortunately, the service medical records do not provide 
much information about the original left arm wound, other 
than that sutures were required.  Although the veteran 
reported having been hospitalized for treatment of the wound, 
there are no hospital records available for review.  There 
are also no records reflecting the initial treatment of the 
wound, and thus no records containing a description of the 
wound available for review.  Thus, we do not have information 
as to whether debridement was required or whether the wound 
involved a prolonged infection.  However, the scar of the 
wound is consistent with the veteran's own description of a 
grazing bullet wound, which laid open his muscle tissue and 
required sutures for closure.  

Current objective findings include some loss of muscle 
tissue, as well as loss of power and a lowered threshold of 
fatigue in the left upper arm.  The VA examiners have 
attributed the veteran's soreness and fatigability to the 
residuals of the inservice gunshot wound.  The muscle defect 
and loss of muscle tissue have likewise been related to the 
inservice wound.  While the presence of retained shrapnel is 
not absolutely demonstrated for the record, because retained 
shrapnel is only one of many factors to be considered and is 
not determinative of the rating to be assigned under the 
criteria set forth in 38 C.F.R. § 4.56, the Board is of the 
opinion that a remand for an X-ray report to resolve this 
matter would be unproductive, serving only to delay the 
resolution of this appeal.

In evaluating whether a higher disability rating than the 
currently-assigned 10 percent for moderate impairment is 
warranted, comparison of the veteran's situation with the 
criteria for a moderately-severe injury, which would warrant 
the assignment of a 20 percent disability rating under 
Diagnostic Code 5306 is required.  Initially, the Board notes 
that the evidence does not show that the track of the missile 
went through more than one muscle group-and does not appear 
to have gone all the way through a single muscle-rather it 
appears that the missile grazed a muscle for a length of 
approximately four centimeters.  While some loss of muscle 
substance is shown in the recent VA examination reports, none 
of the medical records indicate loss of deep fascia.  
38 C.F.R. §§ 4.56(d)(3), 4.73, Diagnostic Code 5306.

Comparison of the veteran's left arm wound residuals with the 
criteria for a severe muscle disability, which would warrant 
the assignment of a 30 percent disability rating under 
Diagnostic Code 5306 yields even less of a compatible match.  
The veteran did not suffer a fracture of the upper arm bone, 
and the resulting scar is not particularly ragged or 
adherent.  The examiners did not describe abnormal muscle 
swelling or hardening in contraction of the muscle.  No 
incoordination is shown.  38 C.F.R. §§ 4.56(d)(4), 4.73, 
Diagnostic Code 5306.

In sum, the veteran's left arm disability picture is more 
consistent, more nearly analogous to the criteria set forth 
for moderate impairment of Muscle Group VI.  The inservice 
treatment history, although incomplete, does include evidence 
of inservice treatment of the wound, (suture removal), and 
the record shows consistent complaints of lower fatigue 
thresholds after average use, with scars indicating a 
relatively short track of the missile through muscle tissue 
(4 cm at the most), some loss of muscle substance and some 
weakness in the affected arm.  38 C.F.R. §§ 4.56(d)(2), 4.73, 
Diagnostic Code 5306.

The Board therefore concludes that the currently-assigned 
10 percent disability rating is the most appropriate and that 
the preponderance of the evidence is against the assignment 
of a higher disability rating for muscle impairment resulting 
from the inservice gunshot wound to the left arm.  

As the medical evidence does not show any objective nerve 
impairment in the left arm, a separate disability rating on 
this basis is not warranted.

The veteran's scar impairment is currently rated as 
10 percent disabling under the provisions of Diagnostic Code 
7804, representing a superficial scar which is painful on 
examination.  Although the veteran's scar is described as a 
deep one, with underlying soft tissue damage, this Diagnostic 
Code was apparently selected as the one which would afford 
the veteran the highest disability rating, given the other 
facts of his case.  A 10 percent disability rating is the 
maximum rating provided under Diagnostic Code 7804.  

Because the scar is located on the veteran's left arm, the 
provisions of Diagnostic Code 7800, which pertain to 
disfigurement of the head, face, or neck, are not applicable 
to his case.  The only Diagnostic Code which is potentially-
applicable to the veteran's case and which provides a 
schedular disability rating greater than 10 percent is 
Diagnostic Code 7801, pertaining to scars other than on the 
head, face, or neck, that are deep or that cause limited 
motion.  As set forth above, a 10 percent rating is provided 
when the scarring affects an area or areas exceeding 6 square 
inches or 39 square centimeters.  In this case, according to 
the medical evidence of record, the veteran's scar is 
measured as 4cm by 1cm, for a total of 4 square centimeters.  
Photographs of the scar are included in the claims file and 
these measurements appear to be consistent with the scar as 
represented in the photographs.  As the veteran's scar covers 
any area of 4 square centimeters, it does not qualify for 
even the 10 percent disability rating under Diagnostic Code 
7801.  Even if we were to calculate the area covered by using 
the larger portion of the skin which the examiner described 
as "irregular", this portion was 3cm by 5cm, covering an 
area of 15 square centimeters.  A compensable disability 
rating would not be warranted under this calculation either.

Diagnostic Code 7803 pertains to unstable, superficial scars.  
This Code provides a maximum schedular rating of 10 percent 
as well, so even if the Board were to find some instability 
of the scar itself, evaluation under these provisions would 
not provide the veteran with a higher rating either.  

Lastly, Diagnostic Code 7805 provides for rating based upon 
the limitation of function of the affected body part.  
However, he December 2005 examiner specifically concluded 
that there was no limitation of left arm motion caused by the 
scar.  In the absence of limitation of function, a 
compensable disability rating under these provisions would be 
inappropriate.

Thus, the Board concludes that the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 10 percent for the impairment resulting from the 
veteran's left upper arm scar.  

Additionally, the Board does not find that the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The evidence shows 
that the veteran has not required frequent hospitalization 
for either the muscle disability or the scar and that the 
manifestations of each disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluations.  Rather, the veteran has stated that 
his job as a supervisor does not require him to use his left 
arm excessively and that he is able to avoid over using the 
arm.  Accordingly, referral of this case for extra-schedular 
consideration is not in order.


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a gunshot wound to the left upper arm is denied.

An initial disability rating in excess of 10 percent for a 
left upper arm scar is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


